DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's amendment filed 13 September 2022 is again acknowledged.  Claims 1-28, 35, 40, 41, 49, 53, 54, 59, 68, and 69 have been cancelled.  Claims 56-58, 60-67, and 70 have been amended.  Claims 29-34, 36-39, 42-48, 50-52, 55-58, 60-67, and 70 are pending.

Applicant’s election without traverse of Group II in the reply filed on 18 April 2022 is acknowledged.  Amended claims 56-58, 60-67, and 70 are now directed to methods of treating using the product previously recited and defined by Group II.

Claims 29-34, 36-39, 42-48, 50-52, and 55 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 18 April 2022.

Claims 56-58, 60-67 and 70 are under consideration.



Information Disclosure Statement
The information disclosure statements filed 05 August 2022 and 13 September 2022 are acknowledged and have been considered.  Initialed copies of the IDSs accompany this office action.

Withdrawn Objections/Rejections
The following objection/rejections are withdrawn:
Applicant’s amendment has obviated the previous objection to claim 63.
Applicant’s amendment has obviated the previous rejection of claim 58 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite. 
Applicant’s amendment has obviated the previous rejection of claims 56-67 and 70 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.
Applicant’s amendment to require that the cell inhibiting agent administered comprises both a CD7 binding portion and a CD33 binding portion has obviated the previous rejection of claims 56, 58-62, 65-67, and 70 under 35 U.S.C. 102(a)(1) as being anticipated by WO2013104804 to Stuhler (of record).





Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 63 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 63 recites the limitation “the immune effector cell”.  There is insufficient antecedent basis for this limitation in the claim because claim 62 from which the claim depends does not recite an immune effector cell broadly, rather only “a T cell”.  It is suggested applicant amend the claim to depend from claim 60 or change “immune effector cell” to “T cell” to provide proper antecedent basis.
Appropriate correction is required.  





The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 56-58 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for methods of treating a CD7+CD33+ hematological malignancy by administering a cell inhibiting agent that binds CD33 and CD7 wherein the agent is a bispecific antibody or antigen binding fragment linked to a cell killing portion or is a chimeric antigen receptor T cell expressing the bispecific antibody or antigen binding fragment thereof, does not reasonably provide enablement for methods in which the cell inhibiting agent used is as broadly recited in claims 56-58.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described in In re Colianni, 195 USPQ 150 (CCPA 1977) and have been adopted by the Board of Patent Appeals and Interferences in Ex Parte Forman, 230 USPQ 546 (BPAI 1986).  Among these factors are:
1.  the nature of the invention,
2.  the state of the prior art,
3.  the predictability or lack thereof in the art,
4.  the breath of the claims,
5.  the amount of direction or guidance present, and
6.  the presence or absence of working examples.
The following is an analysis of these factors in relationship to this application.
 Nature of the invention/Breadth of Claims

Applicant discloses an anti-CD7xanti-CD33 “biFab” linked to the cytotoxin MMAE can kill cancer cells expressing CD7 and CD33.  The breadth of the claims encompassed treatment of a CD7+CD33+ hematological malignancy with any type of cell killing agent comprising a CD7 binding portion and a CD33 binding portion wherein each of the binding portions is an antibody or antigen binding fragment thereof.  The claims are broad in that the anti-CD7 and anti-CD33 binding portions can be any of a variety of bispecific structures.  
State of the Art/Predictability

Antibodies to several different antigens have been in clinical use as cancer therapeutics since the late 1990’s.  The level of skill in the art is therefore high.  At the time the invention was made in 2017/2018, a variety of constructs comprising components that bound two different antigens were well known in the art.  Brinkmann & Kontermann, MABS 9:182-212 (2017) (of record) provide a review of the antibody art at the time, with the building blocks for such constructs illustrated in Figure 1 and examples of various specific constructs illustrated in Figure 2.  But despite the plethora of formats available and the ability of the skilled artisan to design various constructs and select desired functional properties, the review authors note in their concluding sections on page 202 that there cannot be one best fit format because there is not only a need for different target product profiles but also because small format variations, such as minor change to linker length or composition, or the switching of domains can be crucial to functionality.  Suitable formats must, in many cases, be identified by generating and comparing the functionalities of different formats.    
Several antibodies to CD33 and CD7 were also each known in the art, and some had been incorporated into particular bispecific formats.  E.g., Gleason et al., Blood  123(19):3016-26 (2014) (of record) (CD33xCD16 bispecific antibody); US20100291112 (of record) (bispecific antibodies including a CD33 or CD7 targeting component); Hoseini & Cheung, Blood Cancer J., 7,e522; doi: 10.1038/bcj.2017.2 (02-2017) (of record)(reviewing bispecific formats, including BiFab, and target antigens in AML).  Anti-CD7 and anti-CD33 antibodies had also been linked to immunotoxins.  E.g., Peipp et al., Cancer Res. 62:2848-55 (2002) (of record) (anti-CD7 immunotoxin); Tang et al., Oncotarget 7(23): 34070-83 (2016) (of record) (anti-CD7 nanobody immunotoxin);  Schwemmlein et al., Br. J. Haematol. 133:141-51 (2006) (of record) (anti-CD33 immunotoxin).  
Chimeric antigen receptor (CAR)-expressing immune effector cells that targeted CD33 were in clinical development for treating the malignancy acute myeloid leukemia (AML).  E.g., Table 1, page 62; see also WO2016014576 (of record); Kenderian et al., Leukemia 29:1637-47 (2015) (of record); Wang et al., Mol Therapy 23: 184-191 (2015) (of record).  CD7 CAR’s were also known in the art.  E.g., Gomes-Silva et al., Blood 130(d):285-296 (2017) (of record); WO2017213979 (of record).  Bispecific CAR targeting two antigens on a tumor cells were also known in the art.  E.g., Schneider et al., J Immunother Cancer, 5:42 (May 2017), DOI 10.1186/s40425-017-0246-1 (of record); WO2016014576 (of record) (CAR specific for CD33 and a second tumor antigen at page 109-113); WO2018045325 (of record) (“DuoCARs”).  
But the prior art did not teach which, if any, combination of anti-CD33 and anti-CD7 antibodies or antigen binding fragments thereof could be used together to function as a cell inhibiting agent that would bind both CD33 and CD7 and could be predictably used to treat a CD7+CD33+ hematological malignancy when the bispecific agent did not also include a cell killing portion. The prior art antibodies either incorporate an immunotoxin, add an additional antibody specificity to bind an effector cell and activate it, or were part of a chimeric antigen receptor expressed directly on an immune effector cell.  Blum et al., Leukemia Res; 60:63-73 (2017) (PTO-892) provides a review of the state of the art of immunotherapy in adult acute leukemia, including AML, but do not report any bispecific agents that do not also include a cell killing portion of some type.     
Guidance/ Working Examples

The Specification describes a single example of a “cell inhibiting agent that bispecifically binds to CD33 and CD7”; specifically a “BiFab” linked to the cytotoxin MMAE.  That agent was shown to kill AML target cells expressing both CD33 and CD7 by receptor-mediated internalization of the linked MMAE cytotoxin.  Example 6 shows that the linking MMAE to the individual anti-CD33 Fab or anti-CD7 Fab did not result in killing of cells expressing the corresponding target antigen.  
Based on these results, the specification, particularly in view of the prior art, provides evidence that a BiFab linked to a cell killing portion such as the cytotoxin MMAE could kill CD7+CD33+ cells of a hematological malignancy.  Combined with the knowledge in the prior art, it was reasonably predictable that bispecific targeting of CD7 and CD33 with antibody or antigen binding fragments thereof that further included a targeting component that linked an effector cell to the target cell (e.g., adding an anti-CD3 or anti-CD16 portion) would also kill CD7+CD33+ cells of a hematological malignancy.  Combined with the knowledge in the prior art, it was also reasonably predictable that bispecific targeting of CD7 and CD33 with antibody or antigen binding fragments thereof expressed directly on an immune effector cells as part of a CAR construct would kill CD7+CD33+ cells of a hematological malignancy. 
However, guidance is lacking to suggest cell inhibiting agents comprising a bispecific antibody or antigen binding fragment thereof that included both CD7 and CD33 binding portions would predictably kill CD7+CD33+ cells of a hematological malignancy as broadly recited in claims 56-58.  While certain bispecific formats may have some cell killing activity without incorporating an additional cell killing component, given the breadth of the structures encompassed by the claim, determining which of those formats would kill CD7+CD33+ cells of a hematological malignancy as part of a “naked” bispecific construct would leave to the skilled artisan experimentation which is undue.  In view of the above, one of skill in the art would be required to perform undue experimentation to practice the method of treating recited in claims 56-58.  Accordingly, the claims are not commensurate in scope with the enablement provided in the specification.






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 56, 60-66, and 70 are rejected under 35 U.S.C. 103 as being unpatentable over WO2016014576 to Brogdon et al. (“Brogdon;” of record) in view of Ossenkoppele et al., Br. J. Haematol. 153:421-36 (2011) (“Ossenkoppele;” of record), Gomes-Silva et al., Blood 130(d):285-296 (2017) (“Gomes-Silva”; of record), Schneider et al., J Immunother Cancer, 5:42 (May 2017); DOI 10.1186/s40425-017-0246-1 (“Schneider”; of record), and Gross & Eshhar, Annu. Rev. Pharmacol. Toxicol. 56:59-83 (2016) (“Gross & Eshhar”; of record).
Brogdon teaches methods and compositions for treating cancer using genetically engineered T cells that express a chimeric antigen receptor (CAR) that comprises a CD33 binding domain.  See entire document, e.g., Abstract, Figure 3, summary on page 68, and the “claims”.  
T cells are “immune effector cells”.  E.g., pages 163-164 “Sources of Cells”.  
The component that binds CD33 is a scFv; i.e., an antibody fragment.  Figure 3; page 4, lines 18-22; page 68, lines 19-20.
Acute myeloid leukemia (AML) is a hematological cancer that is one of the cancers that expresses CD33 that Brogdon teaches can be treated using the CAR-T cells.  E.g., page 24, lines 28-30 and pages 201-202.  Brogdon notes that AML has a number of subtypes that can be distinguished by immunophenotype.  E.g. page 202.  In one embodiment, Brogdon teaches that the CAR may bispecifically bind CD33 and another antigen.  E.g., “Bispecific CARs” on pages 109-113.  And in some aspects, Brogdon teaches that the second antigen bound by the CAR should be an antigen expressed on AML cells that is other than CD33.  E.g., page 113, lines 1-8.

Brogdon does not teach a CAR-T cell expressing a CAR that bispecifically binds CD7 along with CD33 or the treatment of a CD7+CD33+ hematological malignancy.

Ossenkoppele teaches CD7 is a lymphoid marker that is often aberrantly expressed in the hematological malignancy AML (acute myeloid leukemia).  See entire document, but especially page 423 “CD7”.  In many cases, expression of CD7 is associated with a poor prognosis.  Page 423 “CD7”.  And while Ossenkoppele focuses on delineation of subtypes of AML, Ossenkoppele notes that in normal karyotype AML, CD7 was expressed in 37% of AML cases.  On page 422, Ossenkoppele expressly teaches that in AML with mutated CEBPA, CD7 and CD33 are co-expressed.  E.g., Table 1 and Immunophenotype 5  
Gomes-Silva teaches a CD7 specific CAR comprising an anti-CD7 scFv antibody fragment for the treatment of T cell malignancies.  See entire document, e.g., Abstract, Methods.  CD7 is further taught to be transmembrane glycoprotein expressed by T cells, natural killer cells, and their precursors.  Introduction, 4th paragraph.  Gomes-Silva also note CD7 was known to internalize following ligation.  Id.
Schneider teaches that CAR that are bispecific and bind two antigens expressed on leukemic cells can help reduce antigen escape variants and that, particularly in higher disease burden setting, the bispecific CAR-T cells may be both more effective and less toxic than CAR-T cells specific for the single antigens.  See entire document, but particularly the Abstract and Discussion.  Schneider described methods of producing bispecific CAR by linking a first scFv antibody fragments that binds the first antigen to a second scFv antibody fragment that binds a second antigen via a Gly-Ser linker.  E.g., Figure 1.  The bispecific CAR therefore comprise a bispecific antibody fragment of two linked scFv’s.  
Gross & Eshhar teach that it was also appreciated in the art that targeting two antigens on a tumor cell was an approach that should increase the on-tumor effectiveness of the CAR-T cells while reducing off-tumor activity, thereby providing a critical safety mechanism.  E.g., page 71, “Combinatorial antigen recognition.” 
 
In view of the teachings of Ossenkoppele, Gomes-Silva, Schneider, and Gross & Eshhar, the ordinary artisan before the effective filing date of the claimed invention would have found it obvious to modify the CD33 specific CAR of Brogdon by linking the anti-CD7 scFv component of the CD7 specific CAR of Gomes-Silva to the anti-CD33 scFv of Brogdon’s construct to produce a cell inhibiting agent that bispecifically bound CD33 and CD7 expressed on certain types of acute myelogenous leukemia (AML) cells via the tandem scFv expressed by the CAR-T cells so that the AML could be effectively treated (claims 56, 58).  As taught by Ossenkoppele, at least in certain immunophenotypes of the hematological cancer AML, CD7 and CD33 are co-expressed.  The resulting CAR-T cells would be immune effector cells that are T cells (claims 60-63), which inherently express the lymphoid marker CD7 (claim 64).  Because a CAR-T cell mediates lysis of tumor cells, it is also a “cell killing portion” and the CAR-T cell comprises CD7 and CD33 binding portions that are the tandemly “linked” scFv (i.e., antigen binding fragments) of the CAR.  Accordingly, the CD33xCD7 CAR-T cells also meet the limitations of claims 65, 66, and 70.  
In view of the teachings of Schneider and of Gross & Eshhar, the ordinary artisan would have been motivated to prepare a CD33xCD7 bispecific CAR-T cells because the teachings of Schneider provide a reasonable expectation that the bispecific CAR-T would be even be more effective in treating cases of high disease burden in AML.  The teachings of Schneider and of Gross & Eshhar each would have also motivated the ordinary artisan to prepare CD33xCD7 bispecific CAR-T cells and use them in a method of treating CD7+CD33+ AML because the CD33xCD7 bispecific CAR would have been expected to reduce killing of other cell types (off-tumor killing) since only the AML tumor cells would be cells expressing both CD33 and CD7, thereby reducing side effects of CAR-T therapy.  Additionally, Schneider’s teachings provide a reasonable expectation that a bispecific CAR would help avoid antigen escape of AML tumor cells relative to therapy with the CD33 only specific CAR of Brogdon, which would also have motivated the ordinary artisan to prepare the bispecific CAR-T cells and use them to treat CD7+CD33+ AML.  For these reasons, the invention as a whole would have been prima facie obvious to one ordinary skill in the art before the effective filing date of the claimed invention.  
Applicant’s Arguments and Response Thereto
Applicant argues in the Remarks that the amended claims are directed to methods of treating a CD7+CD33+ hematological cancer by administering a cell inhibiting agent that comprises a bispecific antibody or antigen binding portion thereof that binds to CD33 and CD7.  Applicant notes that current therapies that target a single antigen have the problem of on-target off-tissue toxicity because healthy cells also express the targeted single antigen.  The invention is described as providing a method in which activity is mediated against cells expressing both CD7 and CD33, but not against cells that only express CD33 or CD7.  It is Applicant’s position that this sparing of cells that express only one or the other target antigen would not have been mediated by adding an anti-CD7 component to the CD33 specific CAR of Brogdon.  Instead, it is Applicant’s position that such a bispecific CAR would still kill single positive cells.  
Applicant's arguments have been carefully considered but are not convincing with respect to the current claims.  The claims simply recite a method of treating a CD7+CD33+ hematological malignancy.  For the reasons note above, it is respectfully maintained that the ordinary artisan would have had reasons to combine CD33 and CD7 targeting for treating AML, particular for high disease burden and to reduce antigenic escape.  The single-positive cell sparing effect argued by Applicant has not been demonstrated in the context of CAR-based therapy of any hematological cancer.  And while a demonstration that ONLY CD7+CD33+ AML (or other hematological cancer) cells were killed by a CD7+CD33+ CAR-immune effector cell (as opposed to killing of single positive cells as well) might be considered evidence of unexpected results, at present such evidence is lacking in the context of methods of treating with a bispecific immune effector cell comprising a CAR comprising a combination of anti-CD7 and anti-CD33 targeting domains.  That evidence is also lacking for bispecific antibodie structures a broadly recited, even when linked to a cytotoxin. 

Applicant also argues that the references do not teach that CD7 and CD33 are co-expressed on cancer cells but are not co-expressed on healthy hematopoietic cells.  Remarks at 19.  This argument is also not found convincing.  Ossenkoppele expressly notes that at least AML with mutated CEBPA have aberrant expression of CD7 and positive/strong expression of CD33, in Table 1 and in the discussion of Immunophenotype 5 on page 422.  Further, Ossenkoppele teaches that up to 37% of normal karyotype AML express CD7.  The teachings of Brogdon reflect that it was well known in the art that AML cells often express CD33; hence the reason Brogdon teaches treating AML with an anti-CD33 CAR.  Lastly, CD7 was well known to be an antigen expressed by lymphoid lineage cells; this is why Ossenkoppele characterizes its expression in a myeloid malignancy as “aberrant”.  Accordingly, Applicant’s argument that the references do not teach co-expression of CD7 and CD33 on AML cells is not found convincing; nor is the argument that the ordinary artisan would not have recognized that the combination would not be found on most non-AML cells.






Claims 56-58, 65-67, and 70 are rejected under 35 U.S.C. 103 as being unpatentable over M. Cianfriglia, Ann Ist Super Sanitia 49(2):150-168 (2013) (“Cianfriglia”; PTO-892) in view of Andreev et al. Mol Cancer Ther; 16(4):681-93 (04-2017) (“Andreev”; PTO-892) and Peipp et al., Cancer Res; 62:2848-55 (2002) (“Peipp”; of record).
Cianfriglia reviews the clinical experience of the anti-CD33 antibody drug conjugate (ADC) gemtuzumab ozogamicin and the reasons behind its initial approval by the FDA for treating acute myeloid leukemia (AML) then subsequent withdrawal.  E.g., Abstract.  While gemtuzumab ozogamicin resulted in clinical benefit in a subset of patients, the benefit was limited because the drug used in the ADC could be exported by a multidrug transport, MDR1-Pgp.  Page 152, right column; Figure 2B; detailed discussion pages 155-156.  In addition, gemtuzumab ozogamicin caused significant toxicity off-target because the linker used in the ADC broke down in the blood stream, releasing the cytotoxin and causing non-specific killing.  Page 152, left column.  Cianfriglia notes that CD33 is an appropriate target in AML because 80-90% of patients have AML blasts that express CD33 whereas lymphoid cells and hematopoietic stem cells do not, but expression levels of CD33 on CD33+ AML cells is relatively low, requiring an ADC with a highly potent toxic component.  Page 153, paragraph bridging 1st and 2nd columns. 

Cianfriglia does not teach treating a CD7+CD33+hematological malignancy by administering a cell inhibiting agent that comprises a bispecific antibody or antigen binding portion thereof including a portion that binds CD7 and a portion that binds CD33, as required by claim 56 and all dependent claims.  

Andreev teaches that using a bispecific antibody in an antibody-drug conjugate (ADC) can result in improved efficacy compared to an ADC containing only a monospecific antibody.  E.g., Title, Abstract, Discussion.  While Andreev provides proof-of-principle by showing that breast cancer cells that coexpress the target antigens HER2 and PRLR can be more effectively targeted with a HER2xPRLR bispecific ADC, Andreev teaches that the general approach of coupling an ADC target to a rapidly internalizing protein that is also expressed on the tumor target may be a useful general approach.  Abstract, Discussion.  The strategy of combining two specificities coexpressed on the target cell is particularly important for patients expressing low/moderate levels of the target antigen so that it reduces unwanted toxicity from the higher amounts of ADC that would otherwise need to be administered.  E.g. Introduction, right column.  In addition, Andreev teaches linking the bispecific antibody to a highly potent tubulin inhibitor, DM1 via a non-cleavable linker.
Peipp teaches a recombinant CD7-specific immunotoxin could induce death of cells expressing CD7.  E.g., Abstract.  According to Peipp, CD7 is well-suited for therapeutic applications targeting toxins to cells expressing CD7 because it is rapidly internalized, even after binding of monovalent antibody fragments.  Introduction, 3rd and 4th paragraphs.  In addition, while CD7 is expressed on most T cell leukemias and lymphomas, Peipp teaches that CD7 is also expressed on a substantial portion of AML of the M1/2 type.  Introduction, 2nd paragraph.  Peipp teaches a full length anti-CD7 antibody but uses a scFv fragment of the antibody in the immunotoxin.  E.g., Abstract.

In view of the teachings of Cianfriglia regarding the problems with gemtuzumab ozogamicin as a treatment option for AML, the ordinary artisan prior to the effective filing date would have been motivated to utilize the approach of Andreev to prepare a bispecific antibody-drug conjugate that combined an anti-CD33 antibody portion in a bispecific format with the antibody to CD7 antibody of Peipp to provide an alternative method of treating CD7+CD33+ malignancies such as subsets of AML.  Because the anti-CD7 antibody of Peipp bound a rapidly internalizing antigen that was also expressed on AML cells that, as taught by Andreev, it would have been expected to improve the delivery of any linked cytotoxic drug to cells expressing both CD7 and CD33.  As also taught by Andreev, for target antigens expressed at moderate or low levels on the target tumor cell, which Cianfiglia teaches includes CD33, providing cytotoxic drug via a bispecific antibody would also be expected to reduce toxicity compared to delivery via an anti-CD33 ADC, thereby reducing another of the problems with gemtuzumab ozogamicin.  It would therefore have been obvious to the ordinary artisan prior to the effective filing date of the claimed invention to treat a CD7+CD33+ AML with an antibody drug conjugate comprising a CD33 binding portion and a CD7 binding portion as recited in independent claim 56.
Regarding claim 57, as noted, CD7 is rapidly internalizing, so the bispecific ADC would have been expected to induce at least CD7 receptor-mediated internalization into the CD33+CD7+ AML cells following administration.
Regarding claims 65 and 70, in view of the problems identified by Cianfriglia, the ordinary artisan would have been motivated to have substituted the drug and cleavable linker used in the gemtuzumab ozogamicin ADC with the DM1 cytotoxin and non-cleavable linker used by Andreev.  
Regarding claim 66, while the anti-CD33 antibody in gemtuzumab ozogamicin was a full length antibody, the ordinary artisan following the approach of Andreev to make a bispecific antibody would have incorporated a fragment of that antibody into the bispecific construct (i.e., a single Fab arm) with a reasonable expectation that the Fab in the bispecific format would continue to bind CD33.
Regarding claim 67, Peipp teaches an anti-CD7 antibody fragment used in the immunotoxin, but also teaches the full length anti-CD7 antibody.  Accordingly, it would have been obvious to have utilized either the scFv fragment or a Fab fragment in preparing a bispecific ADC following the approach of Andreev.
For these reasons, the teachings of the invention as a whole would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention. 
   Applicant’s Arguments and Response Thereto
Applicant’s arguments have been set forth above.  Regarding the instant rejection, the argument of unexpected results of selective killing of only the double positive target cells has merit but is not commensurate in scope with any of the current claims.  It is unclear what aspect of Applicant’s exemplified construct provides the effect upon which the argument relies.  



Allowable Subject Matter 
No claim is allowed.  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA H ROARK whose telephone number is (571)270-1960. The examiner can normally be reached Mon to Fri from 7:30 to 17:00 Eastern time zone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie WU can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JESSICA H ROARK/Primary Examiner, Art Unit 1643